


MUELLER WATER PRODUCTS, INC.
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT (STUB PERIOD)


This performance share award agreement (this “Agreement”), effective as of the
date of the award set forth below (the “Date of Award”), evidences an agreement
to make a cash payment by Mueller Water Products, Inc. (the “Company”) to the
participant named below (the “Participant”), pursuant to the provisions of the
Mueller Water Products, Inc. Amended and Restated 2006 Stock Incentive Plan (the
“Plan”) based on the number of performance shares ("Performance Shares") earned
by the Participant subject to satisfaction of the performance criteria described
in Exhibit A. The Participant has been selected to be eligible to earn a cash
payment based on the value of the Performance Shares earned pursuant to the
Plan, as specified below.
If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, the terms of the Plan will supersede and replace the conflicting
terms of this Agreement. All capitalized terms shall have the meanings ascribed
to them in the Plan, unless specifically set forth otherwise herein.
Participant:
Date of Award:
Award Cycle:        October 1, 2012 - September 30, 2014
Target Number of Performance Shares for Award Cycle: See Exhibit A
Maximum Number of Performance Shares for Award Cycle:    See Exhibit A.
The parties hereto agree as follows:
1.
Performance Period and Criteria. Each fiscal year in the Award Cycle is a
separate performance period (each, a “Performance Period”).



The performance criteria for the first Performance Period are described in
Exhibit A. The Committee will develop the performance criteria for the second
Performance Period in the Award Cycle within the time period for developing
performance goals under the regulations under Code Section 162(m). An amended
Exhibit A describing the performance criteria for the second Performance Period
will be provided to the Participant prior to the end of the first quarter of
that Performance Period and will automatically become a part of this Agreement.
As soon as practical after each Performance Period ends, the Committee will
determine whether the performance criteria have been satisfied and the number of
Performance Shares, if any, earned by the Participant for such period.
The actual amount of cash earned for a Performance Period will depend on the
achievement of the performance criteria for that Performance Period, as
described in Exhibit A and the Fair Market Value of Company Stock on the last
business day of the Award Cycle.
2.
Employment with the Company. Except as may otherwise be provided in Section 3,
the payment earned hereunder is subject to the following conditions: (a) the
Participant accept this Agreement no later than ninety (90) days following the
Date of Grant, after which time this Agreement shall be void and of no further
effect and (b) the Participant remains in Continuous Service from the Date of
Award through (and including) the vesting date, as set forth in Section 3
(referred to herein as the “Period of Restriction”).



This Agreement does not confer any right to the Participant (or any other
participant) to be granted Performance Shares or other Awards in the future
under the Plan other than as specifically described in this Agreement.
3.
Vesting.



a.
Normal. Except as described in Sections 3(b) and (c), the Participant's interest
in the value of the Performance Shares, if any, earned under this Agreement
shall become transferable and nonforfeitable (“Vested”) on the last day of the
applicable Award Cycle provided the Participant continues to be employed in
Continuous Service through the last day of the Award Cycle. If the Participant
ceases to be employed by the Company or any Subsidiary for any reason (except as
may be provided in Sections 3(b) or (c)) before the last day of the Award





--------------------------------------------------------------------------------




Cycle), the value of all Performance Shares that are not then Vested shall be
forfeited, without any payment whatsoever to the Participant.


b.
Death, Disability and Retirement. If a Participant terminates Continuous Service
as a result of death, Disability or Retirement, all Performance Shares earned
for the Performance Period completed prior to such termination shall Vest
following such termination of Continuous Service. Performance Shares earned for
the Performance Period in which the termination occurs shall be Vested on a pro
rata basis based on the Participant's service during the Performance Period and
the actual achievement of performance criteria for such Performance Period. No
Performance Shares shall be earned for any Performance Period that begins after
the Participant terminates Continuous Service.



c.
Change of Control. Notwithstanding anything to the contrary in this Agreement,
in the event of a Change of Control of the Company during the Period of
Restriction and prior to the Participant's termination of Continuous Service,
the Period of Restriction imposed on any Performance Shares earned for the
Performance Period completed prior to the Change of Control shall immediately
lapse, and all such Performance Shares shall be come nonforfeitable, subject to
applicable federal and state securities laws. The Performance Shares for the
Performance Period in which the Change of Control occurs and any subsequent
Performance Period in such Award Cycle shall automatically be earned at target
and the Period of Restriction shall immediately lapse and all such Performance
Shares shall become nonforfeitable, subject to applicable federal and state
securities laws. Notwithstanding the foregoing, a transaction or series of
transactions in which the Company separates one or more of its existing
businesses, whether by sale, spin-off or otherwise, and whether or not any such
transaction or series of transactions requires a vote of the stockholders, shall
not be considered a “Change of Control.”



4.
Timing of Payout.



a.
Normal. Except as described in Section 4(b), payout of Vested Performance
Shares, shall be made within ninety (90) days after the last day of the Award
Cycle.



b.
Death, Disability or Retirement. In the event that a Participant terminates
Continuous Service as a result of death, Disability or Retirement, payout of
Vested Performance Shares shall be made within ninety (90) days after the last
day of the Performance Period in which the Participant so terminates Continuous
Service; provided such termination constitutes a “separation from service”
within the meaning of Section 409A of the Code.



c.
Change of Control. In the event of a Change of Control, payout shall be made at
the same time as described in Section 4(a) or Section 4(b) as if the Change of
Control had not occurred (i.e., such Performance Shares shall be paid within
ninety (90) days following the end of the Award Cycle or earlier if the
Participant terminates employment by reason of death, Disability or Retirement)
or upon other termination of Continuous Service; provided that such Retirement
or other termination of Continuous Service constitutes a "separation from
service" within the meaning of Section 409A of the Code.



d.
Specific Payment Date. The Committee shall determine on what date within the
ninety (90) day payment period described above actual payment shall be made.



5.
Form of Payout. Vested Performance Shares will be paid out solely in the form of
cash. The Participant shall be paid cash equal to the Fair Market Value of one
share of Company Stock as of the last business day of the Award Cycle (or the
then value of such other securities into which the Common Stock is converted
upon a Change of Control as the Committee shall determine in good faith) for
each Vested Performance Share.



6.
Right to Shares, Voting Rights and Dividends. The Participant shall not have any
right to shares of stock or other equity or securities of the Company.
Accordingly, the Participant shall not have voting rights with respect to
Performance Shares and no dividends shall be paid on any of the Performance
Shares.



7.
Termination of Continuous Service. In the event of the Participant's termination
of Continuous Service for any reason other than the Participant's death,
Disability or Retirement during the Period of Restriction (and except as
otherwise provided in Section 3(b) with respect to Performance Shares that
become nonforfeitable upon a Change in Control), all Performance Shares held by
the Participant at the time of his or her termination of Continuous Service and
still subject to the Period of Restriction shall be forfeited by the Participant
to the Company.







--------------------------------------------------------------------------------




8.
Restrictions on Transfer. Performance Shares earned pursuant to this Agreement
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated (a “Transfer”), other than by will or by the laws of descent and
distribution, except as provided in the Plan. If any Transfer, whether voluntary
or involuntary, of Performance Shares is made, or if any attachment, execution,
garnishment or lien shall be issued against or placed upon the Performance
Shares, the Participant's right to such Performance Shares shall be immediately
forfeited by the Participant to the Company, and this Agreement shall lapse.



9.
Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or corporate transaction such as any merger,
consolidation, separation or otherwise, the number and class of Performance
Shares subject to this Agreement shall be equitably adjusted by the Committee,
as set forth in the Plan, to prevent dilution or enlargement of rights.



10.
Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is paid in case of his or her death before
he or she receives any or all of such benefit. Each such designation shall
revoke all prior designations by the Participant, shall be in a form prescribed
by the Company, and shall be effective only when filed by the Participant in
writing with the Secretary of the Company during his or her lifetime. In the
absence of any such designation, benefits remaining unpaid at the Participant's
death shall be paid to his or her estate.



11.
Continuation of Employment. This Agreement shall not confer upon the Participant
any right to continue employment with the Company or its Subsidiaries, nor shall
this Agreement interfere in any way with the Company's or its Subsidiaries'
right to terminate the Participant's employment at any time. For purposes of
this Agreement, “Termination of Employment” shall mean termination or cessation
of the Participant's employment with the Company and its Subsidiaries for any
reason (or no reason), whether the termination of employment is instituted by
the Participant or the Company or a Subsidiary, and whether the termination of
employment is with or without cause.



12.
Noncompetition. Upon termination other than involuntary termination not for
cause, the Participant agrees that, for one year following such termination, he
or she will not engage in executive or management services for a company that,
within the 12 months prior to the termination, sold products that compete with
the products of the Company or its subsidiaries (a “Competitor,” and such
products being a “Competitor's Products”) within 25 miles of any location in the
United States where the Company or its subsidiaries had sales of products (the
“Restricted Area”) at the time of such termination.



The Participant acknowledges and agrees that:
a.
The Participant is familiar with the businesses of the Company and its
Subsidiaries and the commercial and competitive nature of the industry and
recognizes that the value of the Company's business would be injured if the
Participant performed Competitive Services for a Competing Business;



b.
This covenant not to compete is essential to the continued good will and
profitability of the Company;



c.
In the course of employment with the Company or its Subsidiaries, the
Participant will become familiar with the trade secrets and other Confidential
Information (as defined below) of the Company and its Subsidiaries, affiliates,
and other related entities, and that the Participant's services will be of
special, unique, and extraordinary value to the Company; and



d.
The Participant's skills and abilities should enable him or her to seek and
obtain similar employment in a business other than a Competing Business, and the
Participant possesses other skills that will serve as the basis for employment
opportunities that are not prohibited by this covenant not to compete. Following
the Participant's Termination of Employment with the Company, he or she expects
to be able to earn a livelihood without violating the terms of this Agreement.



13.
Nonsolicitation of Employees. During the term of the Participant's employment
with the Company or its Subsidiaries and for a period of twelve (12) months
following the Participant's Termination of Employment, the Participant shall
not, either on his or her own account or for any person, entity, business or
enterprise within the Restricted Area: (a) solicit any employee of the Company
or its Subsidiaries with whom the Participant had contact during the two (2)
years prior to his or her Termination of Employment to leave his or her
employment with the Company or its Subsidiaries; or (b) induce or attempt to
induce any such employee to breach any employment agreement with the Company.







--------------------------------------------------------------------------------




14.
Nonsolicitation of Customers. During the term of the Participant's employment
with the Company or its Subsidiaries and for a period of one year following the
Participant's Termination of Employment, the Participant shall not directly or
indirectly solicit or attempt to solicit any current customer of the Company or
any of its Subsidiaries with which the Participant had Material Contact (as
defined below) during the two (2) years prior to his or her Termination of
Employment: (a) to cease doing business in whole or in part with or through the
Company or any of its Subsidiaries; or (b) to do business with any other person,
entity, business or enterprise which performs services competitive to those
provided by the Company or any of its Subsidiaries. This restriction on
post-employment conduct shall apply only to solicitation for the purpose of
selling or offering products or services that are similar to or which compete
with those products or services offered by the Company or its Subsidiaries
during the period of the Participant's employment. For purposes of this Section,
“Material Contact” shall be defined as any communication intended or expected to
develop or further a business relationship and customers about which the
employee learned confidential information as a result of his or her employment.



15.
Developments; Non-Disparagement. The Participant agrees that neither during his
or her employment nor following his or her Termination of Employment and
continuing for so long as the Company or any affiliate, successor or assigns
thereof carries on the name or like business within the Restricted Area, the
Participant shall not, directly or indirectly, for himself or herself or on
behalf of, or in conjunction with, any other person, persons, company,
partnership, corporation, business entity or otherwise make any statements that
are inflammatory, detrimental, slanderous, or materially negative in any way to
the interests of the Company or its Subsidiaries or other affiliated entities.



16.
Confidentiality and Nondisclosure.



a.
The Participant agrees that he or she will not, other than in performance of his
or her duties for the Company or its Subsidiaries, disclose or divulge to Third
Parties (as defined below) or use or exploit for his or her own benefit or for
the benefit of Third Parties any Confidential Information, including trade
secrets. For the purposes of this Agreement, “Confidential Information” shall
mean confidential and proprietary information, trade secrets, knowledge or data
relating to the Company and its Subsidiaries and their businesses, including but
not limited to information disclosed to the Participant, or known by the
Participant as a consequence of or through employment with the Company or its
Subsidiaries, where such information is not generally known in the trade or
industry, and where such information refers or relates in any manner whatsoever
to the business activities, processes, services, or products of the Company or
its Subsidiaries; business and development plans (whether contemplated,
initiated, or completed); mergers and acquisitions; pricing information;
business contacts; sources of supply; customer information (including customer
lists, customer preferences, and sales history); methods of operation; results
of analysis; customer lists (including advertising contacts); business
forecasts; financial data; costs; revenues; information maintained in electronic
form (such as e-mails, computer files, or information on a cell phone,
Blackberry, or other personal data device); and similar information.
Confidential Information shall not include any data or information in the public
domain, other than as a result of a breach of this Agreement. The provisions of
this paragraph shall apply to the Participant at any time during his or her
employment with the Company or its Subsidiaries and for a period of two (2)
years following his or her Termination of Employment or, if the Confidential
Information is a trade secret, such longer period of time as may be permitted by
controlling trade secret laws.



b.
The Participant acknowledges and agrees that the Confidential Information is
necessary for the Company's ability to compete with its competitors. The
Participant further acknowledges and agrees that the prohibitions against
disclosure and use of Confidential Information recited herein are in addition
to, and not in lieu of, any rights or remedies that the Company or a Subsidiary
may have available pursuant to the laws of the State of Delaware to prevent the
disclosure of trade secrets or proprietary information, including but not
limited to the Delaware Uniform Trade Secrets Act, 6 Del. Code Ann. §2001, et
seq. The Participant agrees that this non-disclosure obligation may extend
longer than two (2) years following his or her Termination of Employment as to
any materials or information that constitutes a trade secret under the Delaware
Uniform Trade Secrets Act.



c.
For purposes of this Agreement, “Third Party” or “Third Parties” shall mean
persons, sole proprietorships, firms, partnerships, limited liability
partnerships, associations, corporations, limited liability companies, and all
other business organizations and entities, excluding the Participant and the
Company.



d.
The Participant agrees to take all reasonable precautions to safeguard and
prevent disclosure of Confidential Information to unauthorized persons or
entities.







--------------------------------------------------------------------------------




17.
Intellectual Property. The Participant agrees that he or she has no right to use
for the benefit of the Participant or anyone other than the Company or its
Subsidiaries, any of the copyrights, trademarks, service marks, patents, and
inventions of the Company or its Subsidiaries.



18.
Injunctive Relief. The Participant and the Company recognize that breach of the
provisions of this Agreement restricting the Participant's activities would give
rise to immediate and irreparable injury to the Company that is inadequately
compensable in damages. In the event of a breach or threatened breach of the
restrictions contained in this Agreement regarding noncompetition,
nonsolicitation of employees, nonsolicitation of customers, Developments,
non-disparagement, confidentiality and nondisclosure of Confidential
Information, and intellectual property (collectively, the “Covenants”), the
Participant agrees and consents that the Company shall be entitled to injunctive
relief, both preliminary and permanent, without bond, in addition to
reimbursement from the Participant for all reasonable attorneys' fees and
expenses incurred by the Company in enforcing these provisions, should the
Company prevail. The Participant also agrees not raise the defense that the
Company has an adequate remedy at law. In addition, the Company shall be
entitled to any other legal or equitable remedies as may be available under law.
The remedies provided in this Agreement shall be deemed cumulative and the
exercise of one shall not preclude the exercise of any other remedy at law or in
equity for the same event or any other event.



19.
Dispute Resolution; Agreement to Arbitrate.



a.
The Participant and the Company agree that final and binding arbitration shall
be the exclusive remedy for any controversy, dispute, or claim arising out of or
relating to this Agreement.



b.
This Section covers all claims and actions of whatever nature, both at law and
in equity, including, but not limited to, any claim for breach of contract
(including this Agreement), and includes claims against the Participant and
claims against the Company and its Subsidiaries and/or any parents, affiliates,
owners, officers, directors, employees, agents, general partners or limited
partners of the Company, to the extent such claims involve, in any way, this
Agreement. This Section covers all judicial claims that could be brought by
either party to this Agreement, but does not cover the filing of charges with
government agencies that prohibit waiver of the right to file a charge.



c.
The arbitration proceeding will be administered by a single arbitrator (the
“Arbitrator”) in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, taking into account the need for speed and
confidentiality. The Arbitrator shall be an attorney or judge with experience in
contract litigation and selected pursuant to the applicable rules of the
American Arbitration Association.



d.
The place and situs of arbitration shall be Wilmington, Delaware (or such other
location as may be mutually agreed to by the parties). The Arbitrator may adopt
the Commercial Arbitration Rules of the American Arbitration Association, but
shall be entitled to deviate from such rules in the Arbitrator's sole discretion
in the interest of a speedy resolution of any dispute or as the Arbitrator shall
deem just. The parties agree to facilitate the arbitration by (a) making
available to each other and to the Arbitrator for inspection and review all
documents, books and records as the Arbitrator shall determine to be relevant to
the dispute, (b) making individuals under their control available to other
parties and the Arbitrator and (c) observing strictly the time periods
established by the Arbitrator for the submission of evidence and pleadings. The
Arbitrator shall have the power to render declaratory judgments, as well as to
award monetary claims, provided that the Arbitrator shall not have the power to
act (i) outside the prescribed scope of this Agreement, or (ii) without
providing an opportunity to each party to be represented before the Arbitrator.



e.
The Arbitrator's award shall be in writing. The arbitrator shall allocate the
costs and expenses of the proceedings between the parties and shall award
interest as the Arbitrator deems appropriate. The arbitration judgment shall be
final and binding on the parties. Judgment on the Arbitrator's award may be
entered in any court having jurisdiction.



The Participant and the Company agree and understand that by executing this
Agreement and agreeing to this Arbitration provision, they are giving up their
rights to trial by jury for any dispute related to this Agreement.
______ (the Participant's initials)
______ (the Company Representative's initials)




--------------------------------------------------------------------------------




20.
Clawback.



a.
In the event of a breach of this Agreement by the Participant or a material
breach of Company policy or laws or regulations that could result in a
termination for cause (whether or not the Participant is terminated), then the
Performance shares granted hereby shall be void and of no effect, unless the
Committee determines otherwise. In the event of financial impropriety by the
Participant that results in a restatement of the financial statements of the
Company for any applicable period (the “Applicable Period”), as determined by
the Audit Committee or the Company's independent registered public accounting
firm; then, if the award granted hereby is made during the Applicable Period or
within 90 days after the end of such Applicable Period, the number of
Performance Shares granted hereunder shall be reduced by a fraction:



(i)
The numerator of which is the amount of operating income decline for the
Applicable Period caused by such restatement or breach, and



(ii)
The denominator of which is the amount of operating income previously determined
for the Applicable Period,



or if the breach does not result in a decrease in the amount of operating
income, the fraction shall be 50%.
If Performance Shares have already vested under this Agreement, then the
reduction contemplated by this Section 20(b) shall be applied first to the
remaining Performance Shares that have not vested, pro rata, and second to the
vested shares and the Participant shall repay the Company the amount of cash
received that would have exceeded the amount attributable to the shares granted
hereby.
As an example of the foregoing, assume the Participant is granted an award of
200 Performance Shares on December 1, 2012, which may be earned in equal
tranches during Performance Periods ending on September 30, 2013 and September
30, 2014.
If the Company discovers a breach or financial impropriety by the Participant on
June 30, 2013, which leads to a 50% decrease in operating income for the 2013
fiscal year and which could not result in termination for cause, then the award
granted would be reduced to 100 Performance Shares, and the reduction would be
applied equally to both Performance Periods, which would mean that the 100
Performance Shares allocated to each Performance Period would be reduced from
100 to 50 Performance Shares.
If the Company discovers a breach or financial impropriety by the Participant on
June 30, 2015, which leads to a 50% decrease in operating income for the 2013
fiscal year and which could not result in termination for cause, then the
Participant would have to repay the Company the cash value received for 100
shares.
b.
In addition to the foregoing, if the Participant has realized any profits from
the sale of other Company's securities during the 12-month period prior to the
discovery of breach or financial impropriety referred to above, the Participant
shall reimburse the Company for those profits to the extent required by the
Company's Clawback Policy.



c.
The Company shall have the right to offset future compensation - including at
its sole discretion stock compensation - to recover any amounts that may be
recovered by the Company hereunder.



21.
Miscellaneous.



a.
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any shares acquired pursuant to this Agreement, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such shares are then listed and/or traded, under any blue sky or state
securities laws applicable to such shares. It is expressly understood that the
Committee is authorized to administer, construe and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.







--------------------------------------------------------------------------------




b.
The Committee may terminate, amend or modify the Plan and this Agreement under
the terms of and as set forth in the Plan.

 
The Company shall have the power and the right to deduct or withhold from the
payment due under this Agreement or Participant's other compensation, or require
him or her to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes (including the Participant's FICA obligation), domestic
or foreign, required by law to be withheld with respect to any payout to him or
her under this Agreement.
c.
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.



d.
This Agreement shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.



e.
This Agreement and the Plan constitute the entire understanding between the
Participant and the Company regarding the Performance Shares granted hereunder.
This Agreement and the Plan supersede any prior agreements, commitments or
negotiations concerning the Performance Shares granted hereunder.



f.
All rights and obligations of the Company under the Plan and this Agreement,
shall inure to the benefit of and be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.



g.
To the extent not preempted by the laws of the United States, the laws of the
State of Delaware shall be the controlling law in all matters relating to this
Agreement without giving effect to principles of conflicts of laws.



h.
The Participant acknowledges and agrees that the Covenants and other provisions
contained herein are reasonable and valid and do not impose limitations greater
than those that are necessary to protect the business interests and Confidential
Information of the Company. The Company and the Participant agree that the
invalidity or unenforceability of any one or more of the Covenants, other
provisions, or parts thereof of this Agreement shall not affect the validity or
enforceability of the other Covenants, provisions, or parts thereof, all of
which are inserted conditionally on their being valid in law, and in the event
one or more Covenants, provisions, or parts thereof contained herein shall be
invalid, this Agreement shall be construed as if such invalid Covenants,
provisions, or parts thereof had not been inserted. The Participant and the
Company agree that the Covenants and other provisions contained in this
Agreement are severable and divisible, that none of such Covenants or provisions
depend on any other Covenant or provision for their enforceability, that each
such Covenant and provision constitutes an enforceable obligation between the
Company and the Participant, that each such Covenant and provision shall be
construed as an agreement independent of any other Covenant or provision of this
Agreement, and that the existence of any claim or cause of action by one party
to this Agreement against another party to this Agreement, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by any party to this Agreement of any such Covenant or provision.



i.
If any of the provisions contained in this Agreement relating to the Covenants
or other provisions contained herein, or any part thereof, are determined to be
unenforceable because of the length of any period of time, the size of any area,
the scope of activities or similar term contained therein, then such period of
time, area, scope of activities or similar term shall be considered to be
adjusted to a period of time, area, scope of activities or similar term which
would cure such invalidity, and such Covenant or provision in its reduced form
shall then be enforced to the maximum extent permitted by applicable law.



j.
This Agreement is intended to satisfy the requirements of Section 409A of the
Code and shall be construed accordingly. To the extent that any amount or
benefit that constitutes nonqualified deferred compensation under Section 409A
of the Code, and that is not exempt under Section 409A, is otherwise payable or
distributable to him or her on account of separation from service (within the
meaning of Section 409A of the Code) while he or she is a specified employee
(within the meaning of Section 409A of the Code), such amount or benefit shall
be paid or distributed on the later of time for payment described in Section 4
of this Agreement and that date which is six (6) months after the date of such
separation from service.



k.
The parties agree that the mutual promises and covenants contained in this
Agreement constitute good and valuable consideration.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Grant.


Mueller Water Products, Inc.
By:        
Gregory E. Hyland
Chairman, President, and
Chief Executive Officer
ATTEST:
            
Participant












--------------------------------------------------------------------------------




EXHIBIT A
Maximum Number of Performance Shares and Allocation to Performance Periods
The Participant shall be eligible to earn up to the following number of
Performance Shares identified opposite each Performance Period below:
Performance Period
Maximum Number of Performance Shares That May be Earned
Target Number of Performance Shares That May be Earned
Threshold Number of Performance Shares That May be Earned
October 1, 2012
 
 
 
October 1, 2013
 
 
 



Award Cycle
Maximum Number of Performance Shares That May be Earned
Target Number of Performance Shares That May be Earned
Threshold Number of Performance Shares That May be Earned
October 1, 2012
 
 
 







--------------------------------------------------------------------------------




Performance Criteria
For Performance Period October 1, 2012 - September 30, 2013
General


The Performance Shares shall be earned as set forth below with respect to the
applicable Performance Period; provided that the Company's RONA for the
applicable Performance Period equals or exceeds the Target RONA (as defined
below) for such Performance Period. “RONA” means the quotient obtained by
dividing “Adjusted Operating Income” (after taxes but excluding amortization) by
the monthly average of “Working Capital” and fixed assets, as derived from the
Company's financial statements, with such adjustments as the Committee
establishes in writing at the time it establishes the Target RONA, Threshold
RONA and Maximum RONA for such Performance Period. “Adjusted Operating Income”
for this purpose means income from operations adjusted to remove primarily
restructuring charges. “Working Capital” for this purpose means the average of
adjusted current assets less adjusted current liabilities, which measures
exclude cash and cash equivalents, deferred income taxes, debt and items
reported as held for sale.
“Target RONA”, “Threshold RONA” and “Maximum RONA”, in each case means the
specific fiscal year-over-year improvement in RONA, expressed as a percentage,
established by the Committee for the applicable Performance Period.
Notwithstanding the foregoing, if the Company's RONA for the Performance Period
does not meet or exceed Target RONA for such fiscal year, but RONA for such
Performance Period meets or exceeds Threshold RONA, then fifty percent (50%) of
the Performance Shares award for such Performance Period shall be earned. For
the avoidance of doubt, if RONA for the Performance Period is below Threshold
RONA, no Performance Shares shall be granted for such Performance Period.
The Committee will develop the performance criteria for the subsequent
Performance Period within the time period for developing performance goals under
the regulations under Code Section 162(m). An amended Exhibit A describing the
performance criteria for that Performance Period will be provided to each
Participant prior to the end of the first quarter of that Performance Period and
will automatically become a part of this Agreement.


Performance Goals for Performance Period October 1, 2012 to September 30, 2013
Performance Level
Fiscal 2013 RONA Goal
Percentage of Target Performance Shares Earned
Maximum Number of Performance Shares Earned
Maximum
 
200
%
 
Target
 
100
%
 
Threshold
 
50
%
 
Below Threshold
 
—
%
 







